UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7892



MICHAEL HITTER,

                                           Petitioner - Appellant,

          versus


WILLIE WELDON, Warden of Lieber Correctional
Institution; CHARLES CONDON, Attorney General
of State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-00-3411-4-22BF)


Submitted:   May 15, 2002                   Decided:   May 31, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melissa Reed Kimbrough, Columbia, South Carolina, for Appellant.
Jeffrey Alan Jacobs, OFFICE OF THE ATTORNEY GENERAL, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Hitter seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.           Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.       See Hitter v. Weldon, No. CA-00-

3411-4-22BF (D.S.C. Oct. 1, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                   2